DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on February 3, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. 

Status of the Claims
	Claims 1-5 are pending. Claims 4 and 5 are withdrawn. Claims 1-3 are under consideration in this action.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3) in the reply filed on July 27, 2020 is acknowledged.
Claims 4 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 27, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are broadly drawn to a tissue adhesion prevention hydrogel, comprising: a shear-thinning supramolecular hydrogel characterized by: (a)-(d) as recited in the instant claim 1. 
Applicant does not describe what structures result in the aforementioned claimed characteristics (a)-(d) and how the structures relate to the claimed characteristics. Applicant’s claim 1, for example, recites no structural elements that make up the claimed hydrogel. 
The Applicant fails to describe a representative number of hydrogels that exhibit the aforementioned characteristics (a)-(d). Applicant also fails to describe what structural features are common to members of the genus of the claimed hydrogels having characteristics (a)-(d). 
The instant Specification discloses that the hydrogel comprises cellulose derivatives and nanoparticles (P.G. Pub para.0031). The instant Specification discloses eight specific cellulose derivatives and one specific nanoparticles. In particular, the instant Specification discloses that the nanoparticles can be poly(ethyleneglycol)-block-poly(lactic acid) (PEG-PLA) nanoparticles, but is not limited to PEG-PLA as other nanoparticle compositions that are engineered to PNP hydrogels exhibiting the 12 alkyl (HPMC-C12) and poly(ethyleneglycol)-block-poly(lactic acid) nanoparticles (PEG-b-PLA NP), with HPMC-C12 (wt%):PEG-b-PLA NP (wt.%) ratio ranging from 0.2:10 to 2:10 (Fig.1-13).
While the Specification provides some examples of suitable cellulose derivatives and one example of a suitable nanoparticle, as discussed above, claim 1, for example, does not recite any structural features of the hydrogel, and the Specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims and what combinations would give the functional properties. There is only one combination of a specific cellulose derivative and a specific nanoparticle in a narrow ratio range, and there appears to be no disclosure of the correlation between the structure and the claimed characteristics. While the general polymers and nanoparticles are well known in the art, it is not disclosed which polymers and what combination of use with which nanoparticles (type and amounts) would perform the claimed characteristics. Although claims 2 and 3 recite some structural limitations, the claims lack written description because there is no disclosure of the correlation between the structure and the claimed characteristics of the hydrogel beyond the disclosed examples in the specification, which as discussed above, is only one combination of a cellulose derivative and one type of nanoparticle in a narrow ratio range. Moreover, the Specification lacks sufficient variety of species to reflect this variance in the genus.
Given the lack of description of the necessary elements essential for hydrogels having characteristics (a)-(d), it remains unclear what features identify hydrogels capable of having such characteristics. Since the genus of hydrogels having characteristics (a)-(d) has not been described by specific structural features, the Specification fails to provide an adequate written description to support the breadth of the claims. In the instant case, the claims are directed to a composition based on its properties/characteristics, not what the structural features are. The written description requirement requires a description of an invention, not an indication of a result that one might achieve if one made that invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The instant claim 1 does not have any structural limitations for the claimed hydrogel, and only recites characteristics of the hydrogel (i.e. characteristics (a)-(d)). Thus, the claim is unclear because it merely states functional characteristics without providing any indication about how the functional characteristics are provided, i.e. there is no indication about what structures provide the claimed functional characteristics. The boundaries of the claim are unclear because the claim does not provide a discernable boundary on what provides the functional characteristic to the composition. While there may be methods known in the art for providing the characteristics (a)-(d) to hydrogels, it is unclear which of those ways are encompassed by the claim. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.
With regards to the instant claims 2 and 3, which depend upon claim 1, although these claims recite structural elements, the functional characteristics recited in the instant claim 1 does not follow from (is not an inherent property of) the structure recited in claims 2 or 3, so it is unclear whether the claims require some other structure that is not recited in the claims to be added to the composition, to provide the functional characteristics recited in claim 1.



Response to Arguments
Applicant's arguments filed February 3, 2021 have been fully considered but they are not persuasive.
(1) With regard to the rejection under 35 U.S.C. 112(a), Applicant argues that the claim as written clearly conveys to the skilled artisan that the inventors invented a tissue adhesion prevention hydrogel having the properties listed in claim 1. Applicant argues that possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the application was in possession of the claimed invention. Applicant argues that paragraphs 0029 and 0030 and Figures 5A-7 show a clear reduction to practice, supporting the inventors’ possession of invention.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. As noted in MPEP 2163, adequate written description requires more than just functional language specifying a desired result. As discussed above, claim 1 only recites functional characteristics of the hydrogel. Claim 1 does not recite any structural elements that make up the claimed hydrogel, and Applicant fails to describe a representative number of hydrogels that exhibit the claimed characteristics (a)-(d). 
Applicant has not described the correlation between the disclosed functional characteristics and the structure(s) responsible for the functional characteristics. While the Specification provides some examples of suitable cellulose derivatives and one example of a suitable nanoparticle, as discussed above, claim 1, for example, does not recite any structural features of the hydrogel, and the Specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims and what combinations would give the functional properties. There is only one combination of a specific cellulose derivative and a specific nanoparticle in a narrow ratio range, and there appears to be no disclosure of the correlation between the structure and the claimed characteristics. While the general polymers and nanoparticles are well known in the art, it is not disclosed which polymers and what combination of use with which nanoparticles (type and amounts) would perform the claimed characteristics. Although claims 2 and 3 recite some structural limitations, the claims lack written description because there is no disclosure of the correlation between the structure and the claimed characteristics of the hydrogel beyond 

(2) With regards to the rejection under 35 U.S.C. 112(b), Applicant argues that a skilled artisan would clearly understand that claim 1 claims a tissue adhesion prevention hydrogel having the properties recited in claim 1. Applicant argues that the MPEP notes that a broad claim is not indefinite merely because it encompasses a wide scope of the subject matter provided the scope is clearly defined, and scope of the claims as currently written is very clearly defined as a shear-thinning supramolecular hydrogel having the properties of claim 1.

With regards to Applicant’s argument (2), the traversal argument is not found persuasive. As discussed above, the scope of the claims are not clearly defined because the claims do not provide any discernable boundary on what provides the functional characteristics of the composition. Claim 1, for example, is unclear because it merely states functional characteristics without providing any indication about how the functional characteristics are provided, i.e. there is no indication about what structures provide the claimed functional characteristics. While there may be methods known in the art for providing the characteristics (a)-(d) to hydrogels, it is unclear which of those ways and which structural features are encompassed by the claim. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Appel et al. (Appel) (WO 2016/049360 A1; of record) and evidenced by Holladay et al. (Holladay) (US 2012/0298777 A1; published Nov. 29, 2012).
	Applicant claims a tissue adhesion prevention hydrogel, comprising: a shear-thinning supramolecular hydrogel characterized by: (a)-(d) as recited in the instant claim 1,
	wherein the tissue adhesion prevention hydrogel is sprayable or spreadable and configured for application via spraying or spreading.

	Note: The rejection set forth herein below has been modified in light of Applicant’s claim amendments.
	Appel discloses shear-thinning, self-healing networks formed from appropriately paired nanoparticles and polymers. These polymer-nanoparticle (PNP) gels form rapidly upon mixing of solutions of said appropriately paired polymers and nanoparticles. The polymers selectively adsorb to the nanoparticles to form non-covalent cross-links, yielding gel formation. Owing to the dynamic and transient nature of the cross-links, these gels exhibit dramatic shear-thinning and rapid self-healing (pg.3, lines 22-28).
	The nanoparticles are made from polymers. Among the suitable polymers include block copolymers of polyethylene glycol and poly(lactic acid) (pg.17, lines 18-25; pg.19, lines 4-7). The size of the particles can vary. In an embodiment, the particle size is from 10nm to about 1000nm (pg.19, lines 14-21). In an embodiment, the nanoparticles can be at a concentration of between about 1 wt.% to about 15 wt.% (pg.20, lines 5-6).
	The PNP gel network forms when the nanoparticles are mixed with and interact with a continuous phase. The continuous phase may contain a variety of gel-forming materials, such as polysaccharides. Among the exemplary polysaccharides includes hydroxypropyl methyl cellulose (HPMC) (pg.20, lines 14-27).
	Appel exemplifies mixing aqueous solutions of HPMC-C12 (n-dodecyl-capped HPMC) and PEG-b-PLA NPs (poly(ethyleneglycol)-block-poly(lactic acid) nanoparticles) to produce a PNP hydrogel (HPMC-C12 1 wt.%; PEG-b-PLA NPs 10 wt.%) (pg.33, line 23 to pg.34, line 2).
characteristic (a) of the instant claim 1, although Appel does not appear to explicitly disclose the storage modulus (G’) of the aforementioned PNP hydrogel, as evidenced by instant application’s Figure 10, a PNP hydrogel having a HPMC-C12 (wt%):PEG-b-PLA NP (wt.%) ratio of 1:10 has a G’ within the range of 100-1000 Pa (P.G. Pub. para.0023).
	With regards to characteristic (b) of the instant claim 1, although Appel does not appear to explicitly disclose the yield stress of the aforementioned PNP hydrogel, as evidenced by instant application’s Figure 12, a PNP hydrogel having a HPMC-C12 (wt%):PEG-b-PLA NP (wt.%) ratio of 1:10 appears to have a yield stress of about 40 Pa (P.G. Pub. para.0025).
	With regards to characteristic (c) of the instant claim 1, although Appel does not appear to explicitly disclose up to what strains the linear viscoelasticity of the aforementioned PNP hydrogel is maintained, as evidenced by instant application’s Figure 8, a PNP hydrogel having a HPMC-C12 (wt%):PEG-b-PLA NP (wt.%) ratio of 1:10 maintains linear viscoelasticity up to about 1% (P.G. Pub. para.0021).
	With regards to characteristic (d) of the instant claim 1, although Appel does not appear to explicitly disclose the Tan Delta (G”/G’) of the aforementioned PNP hydrogel, as evidenced by instant application’s Figure 10, a PNP hydrogel having a HPMC-C12 (wt%):PEG-b-PLA NP (wt.%) ratio of 1:10 has a Tan Delta of less than 1 (about 0.4) (P.G. Pub. para.0023).
	With regards to the limitation in the instant claim 1, “wherein the tissue adhesion prevention hydrogel is sprayable or spreadable and configured for application via spraying or spreading,” as evidenced by the instant Specification, PNP hydrogels formed by mixing aqueous solutions of HPMC-x and PEG-PLA NPs in a 1:2 ratio by volume such that the final composition of that hydrogel is 1 wt.% HPMC and 10 wt.% PEG-PLA NPs are able to be applied to the tissue of interest by spreading or spraying. As Appel discloses PNP hydrogels having the aforementioned structure (e.g. hydrogel having a final composition that is 1 wt.% HPMC-C12 and 10 wt.% PEG-PLA NPs), absent evidence to the contrary, Appel’s hydrogels are also sprayable and spreadable, and configured for application via spraying or spreading.
-1 (pg.16, ln.18-19; pg.18, ln.11-12; pg.20, ln.15-18). As evidenced by Holladay, who discloses shear-thinning, sprayable hydrogels, a viscosity of 8,000-10,000 cP range was found to be readily sprayable (abstract; para.0015, Table 1). As Appel’s hydrogels have a structure that as evidenced by the instant Specification have the claimed characteristics, and have a viscosity that is even lower than Holladay’s viscosity, i.e. even more fluid and flowing than Holladay’s sprayable hydrogels, absent evidence to the contrary, Appel’s PNP hydrogels are also sprayable, i.e. configured for application via spraying.

Response to Arguments
Applicant's arguments filed February 3, 2021 have been fully considered but they are not persuasive.
(3) Applicant argues that Appel does not disclose that the hydrogel disclosed therein is sprayable or spreadable or configured for application via spraying or spreading. Applicant argues that Appel only ever disclose using the hydrogel therein as an injection, and when delivering a drug, a skilled artisan would understand that a precise amount of drug and the drug delivery vehicle would need to be administered.

With regards to Applicant’s argument (3), the traversal argument is not found persuasive. It is noted that the claims are directed to a product, not a method of using the product. Thus, the limitation of the hydrogel being “sprayable or spreadable and configured for application via spraying or spreading” are interpreted as structural limitations, not limitations limiting how or why the product is used.
As discussed in the rejection set forth above, with regards to the limitation in the instant claim 1, “wherein the tissue adhesion prevention hydrogel is sprayable or spreadable and configured for application via spraying or spreading,” as evidenced by the instant Specification, PNP hydrogels formed by mixing aqueous solutions of HPMC-x and PEG-PLA NPs in a 1:2 ratio by volume such that the final composition of that hydrogel is 1 wt.% HPMC and 10 wt.% PEG-PLA NPs are able to be applied to the tissue of interest by spreading or spraying. As Appel discloses PNP hydrogels having the aforementioned 12 and 10 wt.% PEG-PLA NPs), absent evidence to the contrary, Appel’s hydrogels are also sprayable and spreadable, and configured for application via spraying or spreading.
	Alternatively, Appel discloses that their PNP hydrogels are shear thinning and have a viscosity that is less than 1 Pa s (1000 cP) at a shear-rate of ~100 s-1 (pg.16, ln.18-19; pg.18, ln.11-12; pg.20, ln.15-18). As evidenced by Holladay, who discloses shear-thinning, sprayable hydrogels, a viscosity of 8,000-10,000 cP range was found to be readily sprayable (abstract; para.0015, Table 1). As Appel’s hydrogels have a structure that as evidenced by the instant Specification have the claimed characteristics, and have a viscosity that is even lower than Holladay’s viscosity, i.e. even more fluid and flowing than Holladay’s sprayable hydrogels, absent evidence to the contrary, Appel’s PNP hydrogels are also sprayable, i.e. configured for application via spraying.

(4) Applicant further argues that a skilled artisan would not modify the hydrogel of Appel to make it be configured for application via spraying or spreading as that preparation would not be suitable for the purpose of Appel. Applicant argues that a skilled artisan would not modify the hydrogel of Appel to make it suitable for use as a tissue adhesion prevention hydrogel because there is not teaching in Appel or teaching well known in the art that such a hydrogel would function for tissue adhesion prevention.

With regards to Applicant’s argument (4), the traversal argument is not found persuasive. A recitation of the intended use of the claimed invention, hydrogel for tissue adhesion prevention in the instant application, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02 [R-3]. There appears to be no structural differences between Appel’s disclosed hydrogel discussed above and the claimed hydrogel. Furthermore, the instant Specification discloses that PNP hydrogels formed by mixing aqueous solutions of HPMC-x and PEG-PLA NPs in a 1:2 ratio by volume such that the final composition that hydrogel is 1 wt.% HPMC and 10 wt.% PEG-PLA NPs are able to be applied to the tissue of interest by spreading or spraying. As Appel discloses PNP hydrogels having the aforementioned structure (e.g. 12 and 10 wt.% PEG-PLA NPs), absent evidence to the contrary, Appel’s hydrogels are also sprayable and spreadable, i.e. configured for application via spraying or spreading, and capable for performing the claimed intended use.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 8-12, 18, 21, 22, 26-28, 36, 38, 40-48, 51-56, 59 of copending Application No. 15/412,935 (Copending 935). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim substantially similar shear-thinning hydrogels. Copending 935’s claimed hydrogel comprises one or more biocompatible gel-forming polymers, such as HPMC 
In Copending 935’s claimed hydrogel, the nanoparticles are present in an amount between about 1 and 15 wt.% nanoparticles in the shear-thinning injectable hydrogel (Copending 935, claim 1). The biocompatible gel-forming polymers are at a concentration of between about 0.1 wt.% and 10 wt.% prior to mixing with the nanoparticles (Copending 935, claim 18). The gel-forming polymers may also be modified with a C1-C20 alkyl group capping group (Copending 935, claim 12). Thus, Copending 935’s claimed hydrogels encompass a hydrogel having a HPMC-C12 (wt%):PEG-b-PLA NP (wt.%) of 1:10.
With regards to characteristic (a) of the instant claim 1, although Copending 935’s claim do not appear to explicitly claim the storage modulus (G’) of the aforementioned PNP hydrogel, as evidenced by instant application’s Figure 10, a PNP hydrogel having a HPMC-C12 (wt%):PEG-b-PLA NP (wt.%) of 1:10 has a G’ within the range of 100-1000 Pa (P.G. Pub. para.0023).
	With regards to characteristic (b) of the instant claim 1, although Copending 935’s claim do not appear to explicitly claim the yield stress of the aforementioned PNP hydrogel, as evidenced by instant application’s Figure 12, a PNP hydrogel having a HPMC-C12 (wt%):PEG-b-PLA NP (wt.%) of 1:10 appears to have a yield stress of about 40 Pa (P.G. Pub. para.0025).
	With regards to characteristic (c) of the instant claim 1, although A Copending 935’s claim do not appear to explicitly claim up to what strains the linear viscoelasticity of the aforementioned PNP hydrogel is maintained, as evidenced by instant application’s Figure 8, a PNP hydrogel having a HPMC-C12 (wt%):PEG-b-PLA NP (wt.%) of 1:10 maintains linear viscoelasticity up to about 1% (P.G. Pub. para.0021).
	With regards to characteristic (d) of the instant claim 1, although Copending 935’s claim do not appear to explicitly claim the Tan Delta (G”/G’) of the aforementioned PNP hydrogel, as evidenced by instant application’s Figure 10, a PNP hydrogel having a HPMC-C12 (wt%):PEG-b-PLA NP (wt.%) of 1:10 has a Tan Delta of less than 1 (about 0.4) (P.G. Pub. para.0023).
provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed February 3, 2021 have been fully considered. Applicant requests to defer addressing the double patenting rejection until the claims are otherwise in condition for allowance. Thus, the double patenting rejection set forth above is maintained at this time.

Conclusion
Claims 1-3 are rejected. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MONICA A SHIN/Primary Examiner, Art Unit 1616